GILBERT, Circuit Judge,
after stating the facts- of the case as above, delivered the opinion of the court.
Upon a careful consideration of the evidence, we agree with the conclusion of the distiict court that the channel was sufficiently wide to permit the vessels to pass each other with safety, and that the accident to the Grace Dollar resulted .from an error of navigation, and not from any fault or negligence of the master of the tug-in giving the signal which he gave; There having been no risk to the tug or her crew in performing the salvage service in this case, the elements of salvage must be found in the value of the rescued vessel, and in the peril to which she was exposed. In the light of many of the precedents, the amount awarded seems low. We cannot say, however, that it is manifestly inadequate, or that the district court has adopted any erroneous principle in arriving at his conclusion. No exact criterion can be found for estimating the amount of salvage in any case. The judgments of courts must necessarily differ as to the precise amount' to be allowed under given circumstances. Where there has been no mistake in fact, or application of an unwarranted rule of compensation in arriving, at the award, and the amount allowed cannot be clearly seen to be inappropriate, the courts on appeal have been, reluctant to disturb the decision of the trial court. The Bay of Naples, 1 C. C. A. 81, 48 Fed. 737; The Amity, 16 C. C. A. 170, 69 Fed. 110; The George W. Clyde, 30 C. C. A. 292, 86 Fed. 665; The Trefusis, 39 C. C. A. 96, 98 Fed. 314; The Emulous, 1 Sumn. 214, Fed. Cas. No. 4,480. Upon a careful consideration of the case, we find no sufficient reason for disturbing the award of the trial court. The decree will therefore be affirmed.